Name: Council Directive 2003/50/EC of 11 June 2003 amending Directive 91/68/EEC as regards reinforcement of controls on movements of ovine and caprine animals
 Type: Directive
 Subject Matter: trade policy;  means of agricultural production;  organisation of transport;  health
 Date Published: 2003-07-08

 Important legal notice|32003L0050Council Directive 2003/50/EC of 11 June 2003 amending Directive 91/68/EEC as regards reinforcement of controls on movements of ovine and caprine animals Official Journal L 169 , 08/07/2003 P. 0051 - 0066Council Directive 2003/50/ECof 11 June 2003amending Directive 91/68/EEC as regards reinforcement of controls on movements of ovine and caprine animalsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the European Economic and Social Committee(3),Whereas:(1) Council Directive 91/68/EEC(4) lays down animal health conditions governing intra-Community trade in ovine and caprine animals.(2) Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine(5) was subsequently amended and updated by Directive 97/12/EC(6) in order to take account of the developments in the livestock sector in the Community.(3) Sheep and goats share with bovine animals and swine not only similar husbandry systems, but also susceptibility to a common range of diseases.(4) Movements of sheep largely contributed to the spread of foot-and-mouth disease in certain parts of the Community during the outbreak in 2001. The animal health conditions for intra-Community trade in sheep and goats have therefore been reinforced by Commission Decision 2001/327/EC of 24 April 2001 concerning restrictions to the movement of animals of susceptible species with regard to foot-and-mouth disease and repealing Decision 2001/263/EC(7).(5) When the foot-and-mouth disease crisis of 2001 came to an end, an International Conference on the Prevention and Control of Foot-and-Mouth Disease was organised jointly by the Belgian Presidency of the Council and the Commission in December 2001 in order to draw the first conclusions from the 2001 outbreak. The Conference called upon the Commission to submit suitable proposals for Community legislation to prevent such outbreaks in the future, and in the event of their occurrence, to minimise the adverse economic effects. Amongst other things, it was requested that the movement of susceptible animals be controlled more efficiently with regard to the health guarantees offered.(6) Therefore, this Directive aims to reinforce the controls on movement of sheep and goats in order to strengthen the health guarantees offered by Member States for intra-Community trade in animals of these species in line with Directive 64/432/EEC.(7) It is necessary to provide for a swift procedure for updating the health certificates.(8) Directive 91/68/EEC should therefore be amended,HAS ADOPTED THIS DIRECTIVE:Article 1Directive 91/68/EEC is hereby amended as follows:1. Article 2 shall be replaced by the following:"Article 2(a) The definitions given in Article 2 of Directive 90/425/EEC and in Article 2 of Directive 91/628/EEC of 19 November 1991 on the protection of animals during transport and amending Directives 90/425/EEC and 91/496/EEC(8) shall apply as far as applicable.(b) In addition, the following definitions apply for the purposes of this Directive:1. 'ovine or caprine animals for slaughter' means animals of the ovine or caprine species intended to be taken either directly or via an approved assembly centre to a slaughterhouse in order to be slaughtered;2. 'ovine or caprine animals for breeding' means ovine and caprine animals other than those mentioned in points 1 and 3 intended to be transported to the place of destination, either directly or via an approved assembly centre, for breeding and production purposes;3. 'ovine or caprine animals for fattening' means ovine and caprine animals other than those mentioned in points 1 and 2 intended to be transported to the place of destination, either directly or via an approved assembly centre, in order to be fattened for subsequent slaughter;4. 'officially brucellosis-free ovine or caprine holding' means a holding which satisfies the conditions laid down in Section I of Chapter 1 of Annex A;5. 'brucellosis-free ovine or caprine holding' means a holding which satisfies the conditions laid down in Chapter 2 of Annex A;6. 'compulsorily notifiable disease' means a disease listed under Section I of Annex B;7. 'official veterinarian' means a veterinarian designated by the competent central authority of the Member State;8. 'holding of origin' means any holding on which the ovine and caprine animals have been continuously present as required by this Directive and on which records are maintained demonstrating the residence of the animals which may be audited by the competent authorities;9. 'assembly centre' means collection centres and markets, at which under the supervision of the official veterinarian ovine and caprine animals originating from different holdings are grouped together to form consignments of animals for national movement;10. 'approved assembly centre' means premises on which ovine or caprine animals originating from different holdings are grouped together to form consignments of animals intended for intra-Community trade;11. 'dealer' means any natural or legal person who buys and sells animals commercially either directly or indirectly, who has a turnover of these animals and who within a maximum of 29 days of purchasing animals resells them or relocates them from the first premises to other premises or directly to a slaughterhouse not within his ownership;12. 'approved dealer's premises' means premises operated by a dealer as defined in point 11 and approved by the competent authorities at which ovine or caprine animals originated from different holdings are grouped together to form consignments of animals intended for intra-Community trade;13. 'transporter' means any natural or legal person referred to in Article 5 of Directive 91/628/EEC;14. 'region' means that part of a Member State's territory which is at least 2000 km2 in area and which is subject to inspection by the competent authorities and includes at least one of the following administrative regions:>TABLE>"2. Article 3 shall be replaced by the following:"Article 3(1) Ovine and caprine animals for slaughter may be the subject of trade only if they fulfil the conditions laid down in Articles 4, 4a, 4b and 4c.(2) Ovine and caprine animals for fattening may be the subject of trade only if they fulfil the conditions laid down in Articles 4, 4a, 4b and 5, without prejudice to any additional guarantees which may be required pursuant to Articles 7 and 8.(3) Ovine and caprine animals for breeding may be the subject of trade only if they fulfil the conditions laid down in Articles 4, 4a, 4b, 5 and 6, without prejudice to any additional guarantees which may be required pursuant to Articles 7 and 8.(4) By way of derogation from the provisions in paragraphs 2 and 3, the competent authorities of Member States of destination may grant general or limited derogations in respect of movement of ovine and caprine animals for breeding and fattening, intended solely for temporary pasturing near internal borders of the Community. Member States making use of such derogation shall inform the Commission of the content of the derogations granted.(5) Ovine and caprine animals covered by this Directive must at no time between leaving the holding of origin and arriving at destination come into contact with cloven-hoofed animals other than animals that have the same health status."3. Article 4 shall be replaced by the following:"Article 4(1) Member States shall ensure that ovine and caprine animals:(a) are identified and registered in accordance with Community legislation;(b) are inspected by an official veterinarian during the 24 hours preceding the loading of the animals, and show no clinical sign of disease;(c) do not come from a holding, nor have been in contact with animals from a holding, which is the subject of a prohibition on animal health grounds; the period of such prohibition shall last after the slaughter and/or the disposal of the last animal suffering from or susceptible to one of the diseases referred to in points (i), (ii) or (iii), for at least:(i) 42 days in the case of brucellosis,(ii) 30 days in the case of rabies,(iii) 15 days in the case of anthrax;(d) do not come from a holding, nor have been in contact with animals from a holding, situated in an area which for health reasons is subject to a prohibition or restriction affecting the species involved in accordance with Community and/or national legislation;(e) are not the subject of animal health restrictions pursuant to Community legislation on foot-and-mouth disease nor have they been vaccinated against foot-and-mouth disease.(2) Member States shall ensure that the following animals are not the subject of trade:(a) ovine and caprine animals which may have to be slaughtered under a national programme for the eradication of diseases not referred to in Annex C to Directive 90/425/EEC or in Chapter I of Annex B to this Directive;(b) ovine and caprine animals which cannot be marketed on their own territory for health or animal health reasons justified by Article 30 of the Treaty.(3) Member States shall ensure that ovine and caprine animals shall:(a) either have been born and reared since birth in the Community, or(b) have been imported from a third country in accordance with Community legislation."4. The following Articles shall be inserted:"Article 4a(1) Member States shall ensure that ovine and caprine animals for slaughter, breeding and fattening are not dispatched to another Member State, unless the animals:(a) have been continuously resident on the holding of origin for at least 30 days, or since birth if the animals are younger than 30 days of age,(b) do not come from a holding into which ovine or caprine animals have been introduced during the 21 days prior to dispatch,(c) do not come from a holding into which biungulate animals imported from a third country have been introduced during the 30 days prior to dispatch.(2) By way of derogation from paragraphs 1(b) and (c), Member States may authorise the dispatch of ovine and caprine animals to another Member State, if the animals referred to in paragraphs 1(b) and (c) have been completely isolated from all other animals on the holding.Article 4b(1) Member States shall ensure that the conditions set out in paragraphs 2 to 6 are applied to intra-Community trade in all ovine and caprine animals.(2) The animals shall not be outside their holding of origin for more than six days before being last certified for trade to the final destination in another Member State as indicated in the health certificate.Without prejudice to Article 9(1) in the case of transport by sea, the time limit of six days shall be prolonged by the duration of the sea journey.(3) After leaving the holding of origin the animals shall be consigned directly to the destination in another Member State.(4) By way of derogation from paragraph 3, ovine and caprine animals may, after leaving the holding of origin and before arrival at destination in another Member State, transit through only one approved assembly centre situated in the Member State of origin.In the case of ovine and caprine animals for slaughter, the approved assembly centre may be substituted by approved dealer's premises situated in the Member State of origin.(5) Animals for slaughter which have been taken on arrival in the Member State of destination to a slaughterhouse, must be slaughtered there as soon as possible but at least within 72 hours of arrival.(6) Without prejudice to Article 3(5), Member States shall ensure that the animals covered by this Directive at no time, between leaving the holding of origin and their arrival at destination, compromise the health status of ovine and caprine animals not intended for intra-Community trade.Article 4c(1) By way of derogation from Article 4a(1)(a), ovine and caprine animals for slaughter may be subject to trade after they have been continuously resident on the holding of origin for at least 21 days.(2) By way of derogation from Article 4a(1)(b), and without prejudice to paragraph 1 and Article 4b(2), ovine and caprine animals for slaughter may be consigned from a holding of origin into which ovine or caprine animals have been introduced during the 21 days prior to dispatch, if they are transported directly to a slaughterhouse in another Member State for immediate slaughter without passing through an assembly centre or staging point established in accordance with Directive 91/628/EEC.(3) By way of derogation from Article 4b(3) and (4), and without prejudice to the provisions in Article 4b(2), ovine and caprine animals for slaughter may, after leaving the holding of origin, pass through one additional assembly centre under the following alternative conditions:(a) the animals, before passing through the approved assembly centre referred to in Article 4b(4) which is situated in the Member State of origin, comply with the following conditions:(i) after leaving the holding of origin the animals pass through one single assembly centre under official veterinary supervision, which permits at the same time only animals of at least the same health status,(ii) without prejudice to Community legislation on identification of sheep and goats, at the latest at that assembly centre the animals are individually identified so as to enable in each case the tracing of the holding of origin and(iii) from the assembly centre the animals are, accompanied by an official veterinary document, transported to the approved assembly centre referred to in Article 4b(4) to be certified and consigned directly to a slaughterhouse in the Member State of destination;or(b) the animals may after dispatch from the Member State of origin transit through one approved assembly centre before being consigned to the slaughterhouse in the Member State of destination under the following conditions:(i) either the approved assembly centre is situated in the Member State of destination from where the animals must be removed under the responsibility of the official veterinarian directly to a slaughterhouse to be slaughtered within five days of arrival at the approved assembly centre, or(ii) the approved assembly centre is situated in one Member State of transit from where the animals are consigned directly to the slaughterhouse in the Member State of destination indicated in the animal health certificate issued in accordance with Article 9(6)."5. Article 8a shall be replaced by the following:"Article 8a(1) Member States shall ensure that, in order to be approved by the competent authority, assembly centres must at least:(a) be under the control of an official veterinarian who shall ensure that, in particular, the provisions of Article 3(5) are complied with;(b) be located in an area which is not subject to prohibition or restrictions in accordance with relevant Community legislation and/or national legislation;(c) be cleaned and disinfected before use, as required by the official veterinarian;(d) have, taking into account the animal capacity of the assembly centre:- a facility dedicated exclusively for this purpose when used as an assembly centre,- appropriate facilities for loading, unloading and adequate housing of a suitable standard for the animals, for watering and feeding them, and for giving them any necessary treatment; these facilities must be easy to clean and disinfect,- appropriate inspection facilities,- appropriate isolation facilities,- appropriate equipment for cleaning and disinfecting rooms and trucks,- an appropriate storage area for fodder, litter and manure,- an appropriate system for collecting waste water,- the use of an office for the official veterinarian;(e) admit only animals which are identified in accordance with Community legislation and comply with the animal health conditions set down in this Directive for the category of animals concerned. To this end, when animals are admitted, the owner or person in charge of the centre shall ensure they are accompanied by health documents or appropriate certificates for the species and categories involved;(f) be regularly inspected by the competent authority in order to ascertain that the requirements for approval continue to be fulfilled.(2) The owner or person in charge of the assembly centre shall be required, on the basis either of the accompanying documents for the animals or of the identification numbers or marks of the animals, to record on a register or a database and retain for a minimum period of three years the following information:- the name of the owner, the origin, date of entry and exit, number and identification of the ovine and caprine animals or the registration number of the holding of origin of the animals entering the centre, where applicable the approval or registration number of the assembly centre through which the animals have passed prior to entering the centre and their proposed destination,- the registration number of the transporter and the licence number of the lorry delivering or collecting animals from the centre.(3) The competent authority shall issue an approval number to each approved assembly centre. Such approval may be limited to one or the other species covered by this Directive or to animals for breeding or fattening or to animals for slaughter. The competent authority shall notify the Commission of the list of approved assembly centres and of any updates. The Commission shall present this list to Member States in the framework of the Committee referred to in Article 15(1).(4) The competent authority may suspend or withdraw approval in the event of failure to comply with this Article or other appropriate provisions of this Directive or other directives in respect of health restrictions. Approval may be restored when the competent authority is satisfied that that assembly centre is in full compliance with all the appropriate provisions of this Directive.(5) The competent authority shall ensure that, when operating, assembly centres have sufficient approved veterinarians to carry out all duties.(6) Any detailed rules required for uniform application of this Article shall be adopted in accordance with the procedure referred to in Article 15(2)."6. The following Articles are inserted:"Article 8b(1) Member States shall ensure that all dealers are registered and, for the purpose of intra-Community trade, approved and issued with an approval number by the competent authority and that approved dealers comply with at least the following conditions:(a) they must deal only in animals which are identified and come from holdings that conform with the conditions set out in Article 3. To this end, the dealer shall ensure that the animals are properly identified and are accompanied by health documents as appropriate in accordance with this Directive;(b) the dealer shall be required, either on the basis of the document accompanying the animals, or on the basis of identification numbers or marks on the animals, to keep a record or database and to store the following data for at least three years:- the name of the owner, origin, date of purchase, categories, number and identification of ovine and caprine animals or registration number of the holding of origin of the animals purchased, where applicable, the approval or registration number of the assembly centre through which the animals have passed prior to purchase and their destination,- the registration number of the transporter and/or the licence number of the lorry delivering and collecting animals,- the name and address of the purchaser and the destination of the animal,- copies of route plans and/or serial number of health certificates as applicable;(c) when the dealer keeps animals on his premises he shall ensure that:- specific training is given to the staff in charge of the animals in applying the requirements of this Directive and in the care and welfare of the animals,- any necessary controls and tests on the animals are carried out regularly by the official veterinarian and that all necessary steps are taken to prevent the spread of disease.(2) Member States shall ensure that all premises used by a dealer in connection with his business are registered and issued with an approval number by the competent authority and that they comply with at least the following conditions:(a) they must be under the control of an official veterinarian;(b) they must be located in an area which is not subject to prohibition or restrictions in accordance with relevant Community or national legislation;(c) they must have:- appropriate facilities of sufficient capacity and, in particular, inspection facilities and isolation facilities so that all animals can be isolated in the event of an outbreak of a contagious disease,- appropriate facilities for unloading and where necessary adequate housing of a suitable standard for the animals, for watering and feeding them, and for giving them any necessary treatment; these facilities must be easy to clean and disinfect,- an appropriate reception area for litter and manure,- an appropriate system for collecting waste water;(d) they must be cleaned and disinfected before use, as required by the official veterinarian.(3) The competent authority may suspend or withdraw approval in the event of failure to comply with this Article or other appropriate provisions of this Directive or other Directives in respect of health restrictions. Approval may be restored when the competent authority is satisfied that the dealer is in full compliance with all the appropriate provisions of this Directive.(4) The competent authority must carry out regular inspections in order to ascertain that the requirements of this Article are fulfilled.Article 8c(1) Member States shall ensure that the transporters referred to in Article 5 of Directive 91/628/EEC meet the following additional conditions:(a) for the carriage of animals they must use means of transport which are:- constructed in such a way that the animal faeces, litter or feed cannot leak or fall out of the vehicle,- cleaned and disinfected immediately after every animal transport or that of any product which could affect animal health and if necessary before any new loading of animals, using disinfectants officially authorised by the competent authority;(b) they must either have appropriate cleaning and disinfection facilities approved by the competent authority, including facilities for storing litter and dung, or they must provide documentary evidence that these operations are performed by a third party approved by the competent authority.(2) The transporter must ensure that for each vehicle used for the transport of animals a register is kept containing at least the following information which shall be kept for a minimum period of three years:(i) places and dates of pick-up, and the name or business name and address of the holding or assembly centre where the animals are picked up,(ii) places and dates of delivery, and the name or business name and address of the consignee(s),(iii) species and number of animals carried,(iv) date and place of disinfection,(v) details of accompanying documentation, number, etc.(3) Transporters shall ensure that the consignment or animals do not at any time, between leaving the holdings or the assembly centre of origin and arriving at their destination, come into contact with animals of a lower health status.(4) Member States shall ensure that transporters give a written undertaking stating in particular that:- all the measures necessary to comply with this Directive shall be taken and in particular the provisions laid down in this Article and relating to the appropriate documentation that must accompany the animals,- the transport of animals is entrusted to staff who possess the necessary ability, professional competence and knowledge.(5) Article 18 of Directive 91/628/EEC shall apply in a like manner in case of infringement of this Article."7. Article 9 shall be replaced by the following:"Article 9(1) Ovine and caprine animals must be accompanied during transportation to destination by a health certificate conforming to either model I, II or III set out in Annex E, as appropriate. The certificate shall consist of a single sheet or, where more than one page is required, shall be in such a form that any two or more pages are part of an integrated whole and indivisible and shall contain a serial number. It shall be drawn up on the day of the health inspection, in one of the official languages of the country of destination at least. The certificate shall be valid for 10 days from the date of the health inspection.(2) The health inspection for the issuing of the health certificate, including additional guarantees, for a consignment of animals may be carried out in the holding of origin or in an approved assembly centre or, in the case of animals for slaughter, on approved dealer's premises. For this purpose the competent authority shall ensure that any certificate is drawn up by the official veterinarian after inspections, visits and controls as provided by this Directive.(3) The official veterinarian for the assembly centre shall carry out all necessary checks on animals arriving there.(4) For ovine and caprine animals for fattening and breeding dispatched to another Member State from an approved assembly centre located in the Member State of origin, the health certificate referred to in paragraph 1, conforming to either model II or III set out in Annex E as appropriate, may only be issued on the basis of the checks provided for in paragraph 3 and of an official document containing the necessary information completed by the official veterinarian responsible for the holding of origin.(5) For ovine and caprine animals for slaughter dispatched to another Member State from an approved assembly centre or from an approved dealer's premises located in the Member State of origin, the health certificate referred to in paragraph 1, conforming to model I set out in Annex E, may only be issued on the basis of the checks provided for in paragraph 3 and of an official document containing the necessary information completed by the official veterinarian responsible for the holding of origin or the assembly centre referred to in Article 4c(3)(a)(i).(6) For ovine and caprine animals for slaughter passing through an approved assembly centre in accordance with Article 4c(3)(b)(ii), the official veterinarian responsible for the approved assembly centre in the Member State of transit shall provide certification to the Member State of destination by issuing a second health certificate, conforming to model I set out in Annex E, completing it with the requested data from the original health certificate(s) and attaching to it an officially endorsed copy thereof. In this case, the combined validity of the certificates shall not exceed that provided for in paragraph 1.(7) The official veterinarian issuing a health certificate for intra-Community trade conforming to either model I, II or III set out in Annex E as appropriate, shall ensure that the movement is recorded in the ANIMO system on the day the certificate is issued."8. Article 13 shall be repealed.9. Article 14 shall be replaced by the following:"Article 14(1) Annex A shall be amended by the Council, acting by a qualified majority on a proposal from the Commission.(2) Annexes B, C, D and E shall be amended in accordance with the procedure referred to in Article 15(2).(3) The rules for the implementation of this Directive shall be adopted in accordance with the procedure referred to in Article 15(2)."10. Article 16 shall be repealed.11. Annex E shall be replaced by the Annex to this Directive.Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 1 July 2004. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by the Member States.2. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field covered by this Directive.Article 3This Directive shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Directive is addressed to the Member States.Done at Luxembourg, 11 June 2003.For the CouncilThe PresidentG. Drys(1) OJ C 331 E, 31.12.2002, p. 287.(2) Opinion of 17 December 2002 (not yet published in the Official Journal).(3) OJ C 85, 8.4.2003, p. 36.(4) OJ L 46, 19.2.1991, p. 19. Directive as last amended by Commission Decision 2002/261/EC (OJ L 91, 6.4.2002, p. 31).(5) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Commission Regulation (EC) No 1226/2002 (OJ L 179, 9.7.2002, p. 13).(6) OJ L 109, 25.4.1997, p. 1. Directive as last amended by Directive 98/99/EC (OJ L 358, 31.12.1998, p. 107).(7) OJ L 115, 25.4.2001, p. 12. Decision as last amended by Commission Decision 2002/1004/EC (OJ L 349, 24.12.2002, p. 108).(8) OJ L 340, 11.12.1991, p. 17. Directive as last amended by Directive 95/29/EC (OJ L 148, 30.6.1995, p. 52).ANNEX"ANNEX E>PIC FILE= "L_2003169EN.005803.TIF">>PIC FILE= "L_2003169EN.005901.TIF">>PIC FILE= "L_2003169EN.006001.TIF">>PIC FILE= "L_2003169EN.006101.TIF">>PIC FILE= "L_2003169EN.006201.TIF">>PIC FILE= "L_2003169EN.006301.TIF">>PIC FILE= "L_2003169EN.006401.TIF">>PIC FILE= "L_2003169EN.006501.TIF">>PIC FILE= "L_2003169EN.006601.TIF">"